Citation Nr: 0513947	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-07 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the right patella.

2.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the left patella.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a bilateral foot disability.

4.  Entitlement to an initial compensable evaluation for a 
gynecological disability rated as uterine fibroids, chronic 
yeast infection.

5.  Entitlement to an initial compensable evaluation for 
urinary tract infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
October 1983 to April 1984, and active military service from 
February 1985 to August 1991.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland.  

In August 1993, the RO granted service connection for a 
disability of the knees that it rated as chronic sprains, and 
assigned an initial noncompensable (0 percent) evaluation 
from November 1992.  The veteran appealed the initial rating 
determination and she continued the appeal after the RO in 
August 1998 assigned a 10 percent evaluation for each knee, 
then rated as chondromalacia of the patella, retroactive to 
November 1992.

The Board in December 1998 granted service connection for a 
bilateral foot disability that included pes planus and hallux 
valgus.  The RO in June 1999 implemented the Board's decision 
assigned an initial 10 percent evaluation for a bilateral 
foot disability, effective from March 1993.  The veteran 
appealed the initial rating determination.  The Board 
decision in December 1998 remanded the issue of an increased 
initial rating for the disability of both knees.

In February 2000, the RO granted service connection for 
urinary tract infection, uterine fibroids and chronic yeast 
infection and assigned initial noncompensable ratings.  The 
veteran appealed the initial rating determination.  

In January 2005, the veteran provided testimony at a Board 
hearing in Washington, DC before the undersigned Veterans Law 
Judge.  A transcript (T) of the hearing has been associated 
with the claims file. 

The issue of an increased initial rating for urinary tract 
infection is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On a facts found basis, chondromalacia of the right 
patella is manifested by appreciable crepitus, limitation of 
flexion no less than 115 degrees and full extension; there is 
no competent evidence of instability or weakened movement, 
fatigability or incoordination.

2.  On a facts found basis, chondromalacia of the left 
patella is manifested by appreciable crepitus, limitation of 
flexion no less than 115 degrees and full extension; there is 
no competent evidence of instability or weakened movement, 
fatigability or incoordination.

3.  On a facts found basis, the veteran's bilateral foot 
disability more nearly approximates severe pes planus based 
on competent evidence of bilateral hallux valgus and pes 
planus with plantar callosities on the left foot and need for 
orthotics. 

4.  On a facts found basis, the gynecological disability is 
manifested by uterine fibroids and occasional yeast 
infections that do not require continuous treatment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for chondromalacia of the right patella have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5260, 5261 (2004). 

2.  The criteria for an initial evaluation in excess of 10 
percent for chondromalacia of the left patella have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5260, 5261. 

3.  The criteria for an initial increased evaluation of 30 
percent for a bilateral foot disability have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2004). 

4.  The criteria for an initial compensable evaluation for a 
gynecological disability rated as uterine fibroids, chronic 
yeast infections have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.20, 4.21, 4.116, 
Diagnostic Codes 7615, 7628 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The VA examination of the knees in July 1993 showed the 
veteran complained of constant pain.  The examination was 
essentially unremarkable except for moderate crepitus and 
mild diffuse tenderness.  The range of motion was flexion to 
135 degrees and extension of 0 degrees.  The veteran had a 
normal gait and there was no instability or subluxation.  
Regarding the feet, the examiner noted mild bilateral bunions 
of the metatarsophalangeal joints and mild pes planus, and 
that otherwise the feet were normal anatomically and 
functionally.  

The veteran arose and stood normally, and the neurological 
evaluation was unremarkable.  The diagnoses were chronic 
sprains of both knees and bilateral pes planus.

A private podiatrist reported in August 1993 that the veteran 
had foot pain, hallux valgus deformity, and plantar corns 
under the left second metatarsal.  The assessment was 
symptomatic left foot secondary to pes planus and 
hypermobility.  There was X-ray evidence of bilateral pes 
planus.  Another record noted she was prescribed semi rigid 
custom orthotics for the left foot.  A VA record dated in 
December 1993 noted a bilateral hallux valgus deformity with 
bilateral crepitus and pain.  In June 1994 she was assessed 
with neuritis secondary to plantar flexed metatarsals 
bilateral and onychocryptosis.

On the VA examination of the knees in April 1996, the veteran 
complained of difficulty running and hearing her knees 
crackle at times.  The examiner reported normal range of 
motion and X-ray findings and that crepitus was greater on 
the right.  She complained of constant pain under the great 
toes that was worse with prolonged standing or walking.  
There was mild flat feet and normal range of motion of the 
great toes and X-ray evidence of bilateral hallux valgus 
deformity characterized as mild.  

Private treatment records in September 1996 show the veteran 
was seen for recurring vaginitis and follow-up for uterine 
fibroids.  She was prescribed medication, and was to return 
in six months.  An earlier report in late 1995 noted negative 
cytology on a recently obtained study.  The August 1995 
evaluation noted uterine fibroids, that she was on no 
medication, had normal flow and no abnormal bleeding.

On a VA examination in February 1997the veteran's history was 
reported as intermittent knee pain especially in prolonged 
sitting or lifting.  The pain in the feet was also described 
as intermittent, especially with prolonged standing and 
walking, and eased by rest.  The examination of the knees was 
noteworthy for mild crepitus on extension, and no subluxation 
or instability.  

The range of motion was flexion to 135 degrees and extension 
to 0 degrees.  Regarding the feet, the examiner reported mild 
to moderate bunion formation at both first metatarsal 
phalangeal joints, mild callus formation under the balls of 
the feet, and mild bilateral pes planus.  As with the knees, 
there was no swelling, heat, erythema or tenderness.  She 
arose, stood normally, and had a normal gait.  The heel and 
toe gait was normal, she hopped normally on either foot and 
squatted normally.  The impression was bilateral 
chondromalacia, bunion formation of both metatarsal 
phalangeal joints, and bilateral pes planus.  On further 
review in August 1997, the examiner noted essentially the 
same objective findings, and stated that there was no 
weakened movement of the knees, fatigability or 
incoordination of the knees.  

The contemporaneous VA records also showed she completed 
physical therapy for the knees.  The extensive 
contemporaneous private podiatry reports also mentioned 
painful hallux valgus greater on the left and intractable 
plantar keratoses of the left second metatarsal head, 
bilateral pes planus and posterior tibial tendonitis. 

An outpatient evaluation of the knees in November 1997 showed 
no effusion and "full range of motion" from 120-0 degrees 
bilaterally, and negative grind test.  She was tender 
bilaterally along the along the anterior medial joint line.  
An outpatient evaluation in August 1998 noted the veteran was 
essentially the same as on her last visit.  The knees were 
described as stable, and she ambulated without a limp.  The 
range on motion in degrees was as previously reported.

A VA examiner in late November 1997 noted intermittent pain 
of the knees and the feet.  The knees showed mild diffuse 
tenderness, mild crepitus on extension, and no subluxation or 
instability.  The range of motion bilaterally showed flexion 
to 135 degrees and extension to 0 degrees.  The feet showed 
mild moderate bunion formation of both first metatarsal 
phalangeal joints and like the knees no swelling, heat or 
erythema.  There was no tenderness of the feet.  There was 
mild callus formation along the plantar aspect of the feet 
and normal range of motion.  Her gait was normal, and she 
could hop and squat normally.  The diagnoses were mild 
bilateral chondromalacia and mild to moderate bunion 
formation of both first metatarsal phalangeal joints.  

The examiner reported no evidence of weakened movement, 
excess fatigability, or incoordination and that the 
functional ability did not appear significantly limited by 
pain.  

The gynecology treatment records dated in August 1998 showed 
she was last seen in January 1998, had a negative cytology at 
that time, and had multiple uterine fibroids.  She had normal 
menstrual cycles and no abnormal bleeding.  She had another 
sonogram later in 1998 that confirmed fibroid uterus.  The 
report from January 1998 noted she was last seen in March 
1996.  

A VA outpatient evaluation of the knees in November 1998 
noted the veteran stated she was having minimal problems with 
her knees, but noted problems going up and down stairs, and 
carrying heavy objects and some aching with prolonged 
standing.  There was no medial or lateral joint line 
tenderness, or patellar tracking tenderness in either knee.  
The range of motion was reported as 0-115 degrees 
bilaterally, and the knees were stable in all planes.  She 
had a normal gait and could ambulate well without an 
assistive device.  

The records from the veteran's personal gynecologist showed 
she underwent a multiple myomectomy in August 1999 and that 
the endometrial cavity was not entered.  An examination in 
April 1999 noted she had no abnormal bleeding and there was 
no reference to recurrent infections.  A June 1999 
examination noted the cervical culture was negative for GC 
and Chlamydia.

A VA examiner in January 2000 noted the veteran was employed 
as a file clerk who complained of knee swelling with a lot of 
exertion and stated the pain was about the same in the past 
year.  She stated she may have some discomfort if she went up 
and down a lot of stairs.  The examiner noted previous 
magnetic resonance imaging (MRI) showing chondromalacia of 
the knees.  The range of motion for both knees was flexion to 
130 degrees and extension to 0 degrees with some tenderness 
to palpation along the medial articular lines, and a fine 
granular grinding with extension.  The impression was 
chondromalacia of the knees.

Regarding the feet, the veteran referred to fallen arches and 
she complained of pain in the big toes.  The examiner 
reported mild pes planus with mild flattening of the medial 
and longitudinal arches.  She had tenderness bilaterally in 
the tarsal/metatarsal articulations of the great toes and 
fairly good range of motion, but there was tenderness.  There 
was minimal hallux valgus of both toes and no sign of 
swelling or infection.  The impression was mild pes planus 
with arthritis of the tarsal/metatarsal articulation.  

The VA gynecology examiner in January 2000 noted the veteran 
complained of recurrent yeast infections treated with a 
cream.  She reportedly was told she had fibroids since at 
least 1994.  She recalled the last yeast infection being 
treated in August 1999 and she was told in the previous 
November that she did not have a yeast infection.  The 
examiner felt the yeast infections were related to treatment 
for urinary tract infection and that she had some since 
service.  

The VA examiner in June 2000 noted the veteran's complaint of 
weekly flare-ups regarding her knees that may be more 
frequent in the wintertime and that became better with 
changing her activity.  She wore a brace on occasion and went 
through physical therapy strengthening.  She stated the left 
knee was slightly worse.  The left knee range of motion was 
flexion to 130 degrees and extension to 0 degrees with 
crepitus.  There was no evidence of ligamentous instability 
or effusion, or of fatigability or incoordination of motion 
or walking.  The right knee range of motion was flexion to 
135 degrees and extension to 0 degrees.  There was no 
evidence of ligamentous instability and there was mild medial 
joint line tenderness.  There was no evidence of weakened 
movement, incoordination or weakened motion or of effusion in 
either leg.  Current X-ray was compared with a study from 
1998 and arthritis was not reported.  The diagnosis was 
patellofemoral chondromalacia of both knees.  

A military physical examination in July 2000 noted fibroid 
uterus and vaginal infection as noted in an April 2000 report 
from her personal gynecologist.  That report noted she was 
prescribed medication for a several week history of vaginal 
discharge and that the uterus was suspicious for a fibroid 
uterus.  She denied vaginal bleeding or hematuria.  She was 
asked to call with any problems.

At the Board hearing, the veteran stated regarding the feet 
that she wore orthotics at times and had bunion pain and 
tender soles (T 4-5).  Regarding the knees, she testified 
that she used Motrin, physical therapy but no braces for two 
years.  She felt her knees were about the same as on the last 
VA examination.  She complained of grinding and stiffness and 
pain worse on the left, with the knee pain worse than fatigue 
(T 6-12).  Regarding gynecological disability she recounted 
her symptoms of uterine fibroids and recurrent infections and 
treatment history (T 14-18). 

The veteran submitted gynecology reports through December 
2004.  In December 2004 she complained of left sided pelvic 
pain and dyspareunia.  An increased number of fibroids were 
noted, various treatment options were discussed, and close 
monitoring was the decided course.  In July 2004 she was seen 
to discuss a fibroid uterus and asked to return in six 
months.  She opted for close follow up without intervention.  
In June 2004, she was seen for follow-up from her visit in 
August 2003, and noted to have a fibroid uterus.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history 
to ensure that the current rating accurately reflects the 
severity of the condition.  A request for an increased 
rating must be viewed in light of the entire relevant 
medical history.  See 38 C.F.R. 4.1 (2004); Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).  

The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Although the entire recorded history must be considered, 38 
C.F.R. § 4.2 (2004), the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The present appeal arises from the denial of an initial 
rating determination rather than for increase as defined in 
38 C.F.R. § 3.160(f) (2004); consequently, the rule from 
Fenderson v. West, 12 Vet. App 119 (1999) applies rather 
than the rule from Francisco.  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004). 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2004).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14 (2004).  

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003/5010 and 5257.  VAOPGCPREC 23-97.

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Such 
functional loss may be due to the absence of part or all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation or other pathology or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (2004).  

Disability of the joints involving excursion of movements in 
different planes involves inquires as to the following:  (a) 
less movement than normal (due to ankylosis, adhesions, 
contracted scars), (b) more movement than normal (flail 
joint, nonunion, relaxation of ligaments); (c) weakened 
movement (due to muscle, nerve, or tendon injury), (d) 
excess fatigability, (e) incoordination, (f) pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability, disturbance of locomotion, interference with 
standing and weight bearing are related considerations.  38 
C.F.R. § 4.45 (2004).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Under VA General Counsel opinion, VAOPGCPREC 23-97; 
VAOPGCPREC 9-98  it was held that, when a claimant has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis and limitation 
of motion sufficient to warrant a zero percent rating under 
DC 5260 or DC 5261, a separate rating is available under DC 
5003 or DC 5010.  Separate ratings under Diagnostic Code 5260 
(leg, limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension), both currently codified under 
38 C.F.R. § 4.71a, may be assigned for disability of the same 
joint.  VAOPGCPREC 9-04.

The United States Court of Appeals for Veterans Claims (CAVC) 
held in Hicks v. Brown, 8 Vet. App. 417 (1995), that once 
degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.


In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation,  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the CAVC noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2004).

A 60 percent evaluation may be assigned for extremely 
unfavorable ankylosis of a knee in flexion at an angle of 45 
degrees or more.  A 50 percent evaluation may be assigned for 
ankylosis of a knee between 20 degrees and 45 degrees.  A 40 
percent evaluation may be assigned for ankylosis of a knee in 
flexion between 10 degrees and 20 degrees.  A 30 percent 
evaluation may be assigned for ankylosis of a knee at a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; 
Diagnostic Code 5256.

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a severe case is to be rated 
30 percent disabling; a moderate case is to be rated 20 
percent disabling.  For a slight case a 10 percent rating is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.




A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating. When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is appropriate where extension is limited to 
20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
appropriate where extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle 
disability may be assigned a 10 percent evaluation.  
Impairment of a tibia and fibula with moderate knee or ankle 
disability may be assigned a 20 percent evaluation; 
impairment of a tibia and fibula with marked knee or ankle 
disability may be assigned a 30 percent evaluation and 
nonunion with loose motion requiring a brace or malunion may 
be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5262.

A noncompensable evaluation may be assigned for mild acquired 
flatfoot with symptoms relieved by built-up shoe or arch 
support.  A 10 percent evaluation may be assigned for 
moderate acquired flatfoot with weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  

A 20 percent evaluation may be assigned for severe unilateral 
acquired flatfoot, and 30 percent when bilateral, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  A 30 percent 
evaluation may be assigned for unilateral pronounced acquired 
flatfoot, and 50 percent when bilateral, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a; Diagnostic Code 
5276.

Foot injuries, other: severe 30 percent, moderately severe 20 
percent, moderate, 10 percent.  Note: With actual loss of use 
of the foot, rate 40 percent.  Diagnostic Code 5284.

A 10 rating is provided for postoperative hallux valgus with 
resection of the metatarsal head, or where severe if 
equivalent to amputation of the great toe.  38 C.F.R. § 
4.71a, Diagnostic Code 5280.  

General Rating Formula for Disease, Injury, or Adhesions of  
Female Reproductive Organs (diagnostic codes 7610 through 
7615): Symptoms not controlled by continuous treatment rate 
30 percent.  Symptoms that require continuous treatment rate 
10 percent.  Symptoms that do not require continuous 
treatment rate 0 percent.  38 C.F.R. § 4.116, Diagnostic 
Code 7615. 

Benign neoplasms of the gynecological system or breast. Rate 
according to impairment in function of the urinary or 
gynecological systems, or skin.  38 C.F.R. § 4.116, 
Diagnostic Code 7628.

Endometriosis: Lesions involving bowel or bladder confirmed 
by laparoscopy, pelvic pain or heavy or irregular bleeding 
not controlled by treatment, and bowel or bladder symptoms 
rate 50 percent.  Pelvic pain or heavy or irregular bleeding 
not controlled by treatment rate 30 percent.  Pelvic pain or 
heavy or irregular bleeding requiring continuous treatment 
for control rate 10 percent. Note: Diagnosis of 
endometriosis must be substantiated by laparoscopy.  
38 C.F.R. § 4.116, Diagnostic Code 7628.



Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order). 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  

The Board is satisfied that all necessary development 
pertaining to the issue of entitlement to initial increased 
ratings for the knees, the feet and the gynecological 
disabilities.  The Board is confident in this assessment 
because the evidence as presently constituted is sufficient 
in establishing a substantial grant of the benefit sought.  
The initial ratings for the knees, gynecology disorders and 
the feet arose from determinations prior to the enactment of 
the VCAA.  Current development obligations in such instances 
would support the conclusion that the VCAA notice would not 
be required in the "downstream" issue of the initial rating 
where, as here, there was adequate notice and assistance 
given in the initial development of the claims after their 
filing in the early 1990's.  See VAOPGCPREC 8-03.  

The claims do not require another VCAA notice.  The record 
shows that the RO issued a comprehensive VCAA notice letter 
in April 2001 directed to the initial ratings.  The veteran 
appealed the initial determinations regarding the respective 
initial evaluations.  In such circumstances the VA General 
Counsel has concluded that under 38 U.S.C.A. § 5103(a), VA, 
upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by a grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  

VA has completed the essential development and procedural 
steps outlined in the VA General Counsel's precedent opinion.  
Therefore there is no further assistance required on VA's 
part to insure an informed decision.  As discussed below, the 
record does allow for a substantial grant of the benefits 
sought.  In addition the record is sufficient for the Board 
to evaluate the claim on facts found basis in light of the 
hearing testimony that did not indicate an appreciable 
increase in disability since the most recent VA examination 
with the exception of the genitourinary disability. 

Thus, the record is deemed sufficient for an informed 
determination regarding the initial evaluation of the 
orthopedic and gynecological disabilities.  Accordingly, the 
Board does not concur with the representative's request for 
additional examinations (T 23).

Initial Increased Evaluations
Chondromalacia of the Knees

The service-connected bilateral knee disability is rated by 
analogy under Diagnostic Code 5010, pertaining to traumatic 
arthritis, a rating that relies on the criteria under 
Diagnostic Code 5003, pertaining to degenerative arthritis.  
In essence the rating is assigned primarily on limitation of 
motion or satisfactory evidence of painful motion.  The 
recent VA examination did not confirm arthritis of either 
knee but the analogy is appropriate here since there is no 
competent evidence of recurrent subluxation or lateral 
instability.  Thus, there is no basis for an additional 
rating under Diagnostic Code 5257.  

Therefore, in order for the veteran to receive an initial 
increased rating, another applicable code must be found for 
the purpose of a rating by analogy.  38 C.F.R. § 4.20 (2004).  
Diagnostic Code 5256 pertaining to ankylosis (complete bony 
fixation), is not applicable as the veteran clearly does not 
have ankylosis of the knee according to the competent medical 
evidence.  

The criteria for the assignment of separate ratings for 
elements of a knee disability have been set forth in 
decisions of the VA General Counsel and in judicial 
precedent.  

The General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5257 and 5003 (or 
Diagnostic Code 5010, which incorporates the Diagnostic 
Code 5003 criteria), provided that:  

[any] separate rating must be based upon 
additional disability.  When a knee 
disorder is already rated under 
[Diagnostic Code] 5257, the veteran must 
also have limitation of motion under 
[Diagnostic Code] 5260 or [Diagnostic 
Code] 5261 in order to obtain a separate 
rating for arthritis.  

If the veteran does not at least meet the 
criteria for a zero-percent rating under 
either of those codes, there is no 
additional disability for which a rating 
may be assigned.  

It is clear from VAOPGCPREC 23-97 that in order for separate 
ratings to be assigned under Codes 5257 and 5003, both 
instability and limitation of motion due to arthritis must be 
present.  In the present case, instability was not reported 
any VA examination conducted in this case.    

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are 
applicable only where the assignment of a rating is 
contingent on limitation of motion alone.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  

The record shows the veteran does in fact have some degree of 
limitation of motion of the knees, which was been 
consistently measured as being from 115/135 degrees of 
flexion 0 degrees (full) extension.  The normal range of 
motion of the knee is from 0 degrees of extension to 
140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

Under VAOPGCPREC 9-98, if a veteran has X-ray evidence of 
arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In the 
present case, there is ample evidence of painful motion.  
Diagnostic Codes 5010 and 5003 permit the assignment of a 10 
percent rating for each major joint affected by 
noncompensable limitation of motion.  Accordingly, by analogy 
there is a proper basis for the assignment of a separate 10 
percent rating based on painful motion.  

In considering a rating based on pain, the Board must also 
take into account the decision in DeLuca v. Brown, 
8 Vet. App. 202 (1995), wherein the CAVC held that when there 
is an allegation of functional loss due to pain, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be taken into 
account.  The CAVC noted that under § 4.40, "[w]eakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled."  

In Hicks v. Brown, 8 Vet. App. 417 (1995), the CAVC noted 
that under Diagnostic Code 5003 and 38 C.F.R. § 4.59, painful 
motion of a major joint or minor joint group due to 
degenerative arthritis is deemed to be limited motion even 
though a range of motion may be possible beyond the point 
where pain sets in.  Although the Board is required to 
consider the effect of pain, the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

It is clear that the 10 percent rating assigned herein based 
on painful limitation of motion under 38 C.F.R. § 4.59 is the 
appropriate rating assignable on the basis of functional 
impairment due to pain.  On a facts found basis, neither knee 
has competent evidence to support any of the elements that 
would support an additional rating for additional functional 
loss.  The VA examinations have been very clear in describing 
no complaint from the veteran or objective evidence 
supporting additional functional loss.  There is no 
limitation of extension to warrant the consideration of an 
additional rating on that basis.  Her testimony as previously 
noted was of no appreciable change since the June 2000 
examination.

Accordingly, the Board finds that an initial rating in excess 
of 10 percent for either knee is not warranted by virtue of 
38 C.F.R. § 4.40, and that a preponderance of the evidence is 
against any increase in the initial rating on the basis of 
facts found.  

The veteran's testimony as previously described appeared 
consistent with the presentation on the VA examinations, 
which the Board accepts as evidence of no appreciable change 
in the level of impairment.  Where a preponderance of the 
evidence is against a claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. § 3.102 
(2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


Bilateral Foot Disability

The record reflects that the RO rated the veteran's 
disability primarily on the basis of the VA examinations and 
found the record did not support more than a single 10 
percent rating for the bilateral disability under Diagnostic 
Code 5284.  

The examination reports and hearing testimony offer 
substantive information probative of the severity of the 
service-connected disability of the feet, and in view of the 
substantial medical evidence of relevant findings in the 
record of treatment assembled by the RO, the VA examinations, 
private podiatry records and the hearing testimony are viewed 
as the best evidence.  

The veteran has pes planus and hallux valgus as components of 
the service connected disability.  The rating scheme for pes 
planus assesses the presence of symptoms as reflected in the 
applicable incremental ratings from 0 to 50 percent.  The 
veteran has been provided the essential rating criteria.  The 
rating scheme for hallux valgus provides a maximum 10 percent 
evaluation.  The Board finds the rating scheme for pes planus 
more appropriate for the veteran's disability at this time in 
view of the confirmed pes planus currently and consistently 
in the service records.  Pernorio v. Derwinski, 2 Vet. App. 
625 (1992); 38 C.F.R. §§ 4.20, 4.21.  

The rating under Diagnostic Code 5284 is rather vague in its 
reliance on adjectival terms that have no bright line of 
demarcation.  Also the veteran has two components of the 
disability that have independent rating schemes in the rating 
schedule.  However, the rating scheme for pes planus allows 
for a bilateral rating that accounts for the entire 
disability picture.  

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that an initial 
compensable evaluation of 30 percent for the bilateral 
disability is warranted on facts found basis.  The disability 
overall, appears to reflect more disability than the 
corresponding percentage evaluation under Code 5284 of 10 
percent would contemplate.  The rating scheme applied does 
not require a mechanical application of the schedular 
criteria.  

Here, however, applying the rating schedule liberally results 
in a 30 percent evaluation for a symptomatic disorder that is 
manifested by pain and objective findings of tenderness that 
the Board equates with pain on manipulation of the feet.  In 
addition there is bilateral hallux valgus that has more 
recently been characterized as moderate.  

Moreover, the left foot seems more symptomatic with plantar 
keratotic manifestations.  The criteria under Diagnostic Code 
5276 are not clearly collective, but they do allow for an 
orderly evaluation of a bilateral disability than includes 
pes planus.  

The Board observes regarding hallux valgus that consideration 
of an alternative or multiple compensable ratings would 
appear to be unwarranted at this time, and to assign such 
would likely violate the prohibition against pyramiding in 
view of the current examination findings.  38 C.F.R. § 4.14.  

Although it is acknowledged that when a veteran has separate 
and distinct manifestations attributable to the foot 
disability, and that the appellant in this case could be 
compensated under different diagnostic codes, the applicable 
criteria must be met for a compensable rating to be assigned.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993); 38 C.F.R. § 4.31.  

Thus, on a facts found basis, the Board believes the record 
supports a conclusion that the veteran's bilateral foot 
disability is more nearly approximated with a 30 percent 
rating in view of the objective findings on the comprehensive 
examinations and testimony of pain on use.  For a 30 percent 
rating, the objective findings must more nearly approximate 
those in the rating criteria, which must be applied in the 
rating evaluation.  Drosky v. Brown, 10 Vet App. 251 (1997).  

In addition, the VA examiner inquired regarding the criteria 
in 38 C.F.R. § 4.40, 4.45 and 4.59, and also reported no 
evidence of factors supporting consideration of an additional 
rating for functional loss due to weakness, fatigability, 
decreased endurance or incoordination.  Clearly the record 
does no more nearly approximate the 50 percent evaluation on 
the basis of pes planus alone, or in combination with other 
manifestations that do no meet essential criteria for 
separate compensable evaluations independently.





Gynecological Disability

Turning to the gynecological disabilities, the record shows 
the veteran was seen regularly by her personal physician, and 
that she did have surgery for a fibroid uterus in August 
1999.  Although it is acknowledged that when a veteran has 
separate and distinct manifestations attributable to the 
gynecological disability, and that she could be compensated 
under different diagnostic codes, the applicable criteria 
must be met for a compensable rating to be assigned.  Esteban 
v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993); 38 C.F.R. § 4.31.  

Thus, on a facts found basis, the Board believes the record 
supports a conclusion that the veteran's uterine fibroids and 
yeast infection are more nearly approximated with a 0 percent 
rating in view of the objective findings on the comprehensive 
examinations and testimony.  For a 10 percent rating, the 
objective findings must more nearly approximate those in the 
rating criteria, which must be applied in the rating 
evaluation.  Drosky v. Brown, 10 Vet App. 251 (1997).  

In addition, even if the Board were able to concede she had 
endometriosis, as the representative argues (T 23), but which 
none of her clinical reports through late 2004 confirm, there 
is no evidence that she requires continuous treatment for 
control.  

What the record shows is infrequent yeast infection treated 
appropriately, and then followed with routine gynecology 
evaluations.  She has a fibroid disease, but as noted in the 
most recent reports, there is no continuous treatment, with 
Lupron for example, although this was mentioned to her.  

Clearly the record does no more nearly approximate the 10 
percent evaluation under any applicable alternative rating 
scheme as the manifestations do not meet essential criteria, 
that being a need for continuous treatment. 


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not find that the case should be 
referred to the Under Secretary or the Director for 
consideration of assignment of an extraschedular evaluation.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  


As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate her for the demonstrated level of 
impairment produced by her disabilities at issue.  No 
evidentiary basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.  

The veteran's hearing testimony was particularly relevant as 
she reported employment had been terminated because of a 
failure of the employer to obtain the necessary contracts, 
that her disabilities affected her in sitting or standing for 
long periods, and that she did lose some time but not a lot 
(T 19-21).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for chondromalacia of the right patella is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for chondromalacia of the left patella is denied.

Entitlement to an initial increased evaluation of 30 percent 
for a bilateral foot disability is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to an initial compensable evaluation for a 
gynecological disability rated as uterine fibroids, chronic 
yeast infection is denied.




REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO has issued a VCAA notice letter to the veteran in 
connection with the current appeal of entitlement to the 
initial compensable evaluation for urinary tract infection.

The record shows that at the Board hearing there was a 
contention that she had developed incontinence, and she 
submitted recent treatment records that did not clearly 
identify the cause of her incontinence and did document a 
potential need for dilation.  Thus there is evidence tending 
to show a greater level of impairment.  The Board believes 
this is sufficient to require another examination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should contact the 
veteran and request that she identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for urinary tract infections 
and incontinence.  She should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).



3.  The VBA AMC should arrange for a VA 
special genitourinary examination of the 
veteran by a genitourinary specialist or 
other appropriate medical specialist 
including on a fee basis of necessary for 
the purpose of ascertaining the current 
nature and extent of severity of urinary 
tract infections and whether incontinence 
is present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

Does the veteran have poor renal function 
as a result of the genitourinary 
disability or does the disability as 
shown require continuous intensive 
management? 

Does the veteran have incontinence as a 
result of her genitourinary disorder or 
treatment therefore?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  


In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an initial compensable evaluation for 
genitourinary disability rated as urinary 
tract infections.  In so doing, the VBA 
AMC should document its consideration of 
the applicability of 38 C.F.R. 
§ 3.321(b)(1) (2004).  The VBA AMC should 
document its consideration of Fenderson 
v. West, 12 Vet. App. 119 (1999) 
(referable to assignment of "staged" 
ratings in appeals of initial ratings 
following initial awards of service 
connection for a disability).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

No action is required of the veteran until she is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of her 
claim for an initial compensable evaluation, and may result 
in its denial.  38 C.F.R. § 3.655 (2004); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


